DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 requires “the extrusion includes at least one of the extrusion of each of the multiple layers separately or the extrusion of each of the multiple layers simultaneously”.  The limitation “at least one of” is unclear and confusing as the extrusion of each of the multiple layers cannot be both separately and simultaneously.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marx ‘072 et al. (U.S. Patent Application Publication 2016/0251072) in view of Marx ‘027 et al. (U.S. Patent Application Publication 2013/0157027) and Epstein (U.S. Patent 8,444,093).  Alternatively, claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marx ‘027 in view of Marx ‘072 and Epstein.
Marx ‘072 discloses a method for forming an aircraft component, the method comprising: forming an inner portion (10) of the aircraft component; forming an outer layer (60) of the aircraft component, the outer layer being formed from an elastomeric material using extrusion; and coupling the outer layer of the aircraft component to the inner portion of the aircraft component, wherein coupling the outer layer of the aircraft component to the inner portion of the aircraft component includes applying an adhesive (70) between the outer layer and the inner portion (Figure 1 and Paragraphs 0008, 0022, and 0027).
As to the limitation in claim 11 of “forming multiple outer layers of the aircraft component” and claim 13, Marx ‘072 teaches the outer layer comprises at least one layer (60) (Paragraph 0008) formed by extrusion, i.e. extrusion of one layer (Paragraphs 0022, 0026, and 0027).  It is known in the same art at least one layer is understood by one of ordinary skill as taught by Marx ‘027 includes a stack of multiple outer layers of the aircraft component comprising a first outer layer material alternating with a second outer layer material each of the first outer layer material and the second outer layer material is formed (e.g. by at least extrusion of each of the multiple outer layers simultaneously) from the same polymer material but differing in the amount or identity of added fillers so that the layers differ in hardness and/or visibility in hue and/or brightness so that the stack of multiple outer layers has high performance in combining rain erosion resistance and sand erosion resistance (as compared to the first/harder and second/softer materials alone see Example 2) and/or wear-through may be detected by visual inspection of the layers differing in hue and/or brightness (Paragraphs 0006-0009, 0016, 0018, 0031-0060, and 0099-0106).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the outer layer comprises at least one layer as taught by Marx ‘072 comprises forming multiple outer layers of the aircraft component of a first outer layer material formed from the elastomeric material using extrusion alternating with a second outer layer material formed from the elastomeric material using extrusion differing in the amount or identity of added fillers (wherein regarding claim 13 the extrusion includes at least one of the extrusion of each of the multiple layers separately or the extrusion of each of the multiple layers simultaneously) so that the layers differ in hardness and/or visibility in hue and/or brightness so that the multiple outer layers have high performance in combining rain erosion resistance and sand erosion resistance and/or wear-through may be detected by visual inspection of the layers differing in hue and/or brightness as taught by Marx ‘027.  
Alternatively, Marx ‘027 discloses a method for forming an aircraft component, the method comprising: forming an inner portion (e.g. outer surface of an aircraft) of the aircraft component; forming multiple outer layers (e.g. multilayer erosion resistant protective film) of the aircraft component, each of the multiple outer layers being formed using extrusion (and regarding claim 13 wherein the extrusion includes at least one of the extrusion of each of the multiple layers separately or the extrusion of each of the multiple layers simultaneously); and coupling the multiple outer layers of the aircraft component to the inner portion of the aircraft component, wherein coupling the multiple outer layers of the aircraft component to the inner portion of the aircraft component includes applying an adhesive between at least one of the multiple outer layers (i.e. the layer next to the inner portion) and the inner portion (Paragraphs 0007-0009, 0016, and 0057-0060).  
As to the limitation in claim 11 of “an elastomeric material”, Marx ‘027 teaches each of the multiple outer layers being formed from the same single class of plastic material such as polyurethane, polyurea, etc. without expressly teaching the plastic material is elastomeric.  It is known in the same art the outer layer(s) being formed from a (e.g. single class of) plastic material such as polyurethane, polyurea, etc. are crosslinked elastomeric plastic material as evidenced by Marx ‘072 (described above in full detail and see paragraphs 0008, 0013, and 0034) and including when exposed to a heat gun and/or temperatures for de-icing does not melt.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention each of the multiple outer layers being formed from a plastic material using extrusion as taught by Marx ‘027 are formed from a crosslinked elastomeric plastic material not only as a simple substitution of known particular plastic material (including such as polyurethane, polyurea, etc.) to yield predictable results as evidenced by Marx ‘072 but including when exposed to a heat gun and/or temperatures for de-icing does not melt.
As to the limitation in claim 11 of “by a fastener, wherein the fastener extends through each of the outer layers and a portion of the inner portion”, Marx ‘072 (Paragraph 0008) as modified by Marx ‘027 and Marx ‘027 (Paragraphs 0058-0060) as modified by Marx ‘072 each teach coupling the multiple outer layers of the aircraft component to the inner portion of the aircraft component includes applying an adhesive between at least one of the multiple outer layers (i.e. the layer next to the inner portion) and the inner portion.  Neither Marx ‘072 nor Marx ‘027 expressly teach a fastener, and neither require any particular adhesive.  It is known in the same art of coupling multiple outer layers of an aircraft component (46 comprising 48 and 50) to an inner portion of an aircraft component (30/40) to use a fastener (51), wherein the fastener extends through each of the outer layers and a portion of the inner portion, in addition to (i.e. optionally) the adhesive (56) (the adhesive being waterproof and releasable) so that the multiple outer layers are joined with and removed from the inner portion quickly and further allows for the quick replacement, repair, servicing and inspection of the outer layers as taught by Epstein (Figures 2-4 and Column 3, line 8 to Column 4, line 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further couple the multiple outer layers of the aircraft component to the inner portion of the aircraft component as taught by Marx ‘072 as modified by Marx ‘027 and Marx ‘027 as modified by Marx ‘072 by a fastener (and applying a waterproof and releasable adhesive between at least one of the multiple outer layers and the inner portion) wherein the fastener extends through each of the outer layers and a portion of the inner portion not only as a simple substitution of one known coupling means to yield predictable results but so that the multiple outer layers are joined with and removed from the inner portion quickly and further allows for the quick replacement, repair, servicing and inspection of the outer layers as taught by Epstein.
Regarding claim 14, Marx ‘072 teaches the outer layer has any suitable thickness typically between 0.01 mm and 3.0 mm.  Marx ‘027 does not require any particular thickness of each of the multiple outer layers teaching between about 0.2 to about 0.6 mm as exemplary (Paragraph 0103).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention each of the multiple outer layers taught by Marx ‘072 as modified by Marx ‘027 and Epstein and Marx ‘027 as modified by Marx ‘072 and Epstein have a thickness of between 2 thousandths of an inch (0.051 millimeters (mm)) and 40 thousandths of an inch (1.0 mm) as is well within the thicknesses suggested by Marx ‘072 and Marx ‘027, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and wherein there is no evidence of record the claimed range is critical and Marx ‘027 and Marx ‘072 do not teach away from the claimed range (See MPEP 2144.05).
Regarding claim 15, Marx ‘072 does not expressly teach the elastomeric material is capable of retaining its physical properties at temperatures between -100 degrees Fahrenheit (F, -73.3 degrees Celsius (C)) and 350 degrees F (177 degrees C).  Marx ‘072 teaches the elastomeric material is capable of retaining its physical properties at temperatures for de-icing and when exposed to a heat gun which temperatures include in excess of 120 oC (Paragraphs 0011 and 0034), and both Marx ’072 and Marx ‘027 teach the elastomeric material/outer layer(s) is adhered to an aircraft such as a wing.  Thus, while the Office is unequipped to test the elastomeric material because the elastomeric material retains its physical properties flying (e.g. in cold conditions at altitude) and when exposed to a heat gun and temperatures for de-icing the evidence of record suggests the elastomeric material taught by Marx ‘072 as modified by Marx ‘027 and Epstein and Marx ‘027 as modified by Marx ‘072 and Epstein is capable of retaining its physical properties at temperatures between -100 degrees Fahrenheit (F, -73.3 degrees Celsius (C)) and 350 degrees F (177 degrees C).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Marx ‘072, Marx ‘027, and Epstein as applied to claims 11 and 13-15 above, and further in view of usatoday.com (“Ask the Captain: Can it be too hot or cold to fly?”).
Marx ‘072 as modified by Marx ‘027 and Epstein and Marx ‘027 as modified by Marx ‘072 and Epstein above are each considered to teach the limitations of claim 15 as set forth above.  In the event it is somehow considered Marx ‘072 as modified by Marx ‘027 and Epstein and Marx ‘027 as modified by Marx ‘072 and Epstein do not necessarily teach the limitations of claim 15 the following rejection is made.  Marx ‘072 teaches the elastomeric material is capable of retaining its physical properties at temperatures for de-icing and when exposed to a heat gun which temperatures include in excess of 120 oC (Paragraphs 0011 and 0034), and further airplanes fly in minus 56 oC or colder conditions at altitude as evidenced by usatoday.com and including all materials used in airplanes are designed and tested to withstand temperature extremes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the elastomeric material taught by Marx ‘072 as modified by Marx ‘027 and Epstein and Marx ‘027 as modified by Marx ‘072 and Epstein is capable of retaining its physical properties at temperatures between -100 degrees Fahrenheit (F, -73.3 degrees Celsius (C)) and 350 degrees F (177 degrees C) as are the expected conditions the elastomeric material is exposed to as evidenced by Marx ‘072 and usatoday.com and wherein the material is designed and tested to withstand temperature extremes as also taught by usatoday.com, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and wherein there is no evidence of record the claimed range is critical and Marx ‘072 and Marx ‘027 do not teach away from the claimed range (See MPEP 2144.05).

Allowable Subject Matter
Claims 1 and 5-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Marx ‘027 is described above in full detail wherein Marx ‘027 teaches coupling each of the multiple outer layers together to form a combined layer not by applying adhesive between each of the multiple outer layers but by adjacent layers are in intimate contact linked by covalent bonds of polymerization of the polymers of the layers (Paragraph 0014).  Newly cited McGuire et al. (U.S. Patent Application Publication 2015/0330231) discloses a method of forming an erosion protective sleeve including extruding (not a sheet but) a sleeve, two or more layers of the sleeve may be joined together such as by adhesive, and an adhesive placed between the sleeve and a foil (Paragraphs 0090 and 0098).  The prior art of record (and including Marx ‘027 and McGuire) fails to teach or suggest a method of forming an aircraft component as claimed including wherein forming the multiple outer layers of the aircraft component further comprises: extruding a single sheet of elastomeric material; cutting the single sheet of elastomeric material into multiple outer layers; stacking the multiple outer layers together; and forming a desired thickness of the multiple outer layers by repeating the extruding, cutting, and stacking steps in combination with coupling the multiple outer layers of the aircraft component to the inner portion of the aircraft component by a fastener, wherein the fastener extends through each of the outer layers and a portion of the inner portion and wherein coupling the multiple outer layers of the aircraft component to the inner portion of the aircraft component includes applying an adhesive between each of the multiple outer layers together to form a combined outer layer and includes applying an adhesive between the combined outer layer and the inner portion.

Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered.
In view of the amendments filed 7/11/22 the previous rejections as set forth in the Office action mailed 4/11/22 are withdrawn.  The claims as amended are fully addressed above.  It is noted the remarks directed to claims 11 and 13-15 in the response filed 6/7/22 were fully addressed in the Office action mailed 6/27/22. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746